ORDER

PER CURIAM.
A jury convicted Don Nelson of one count each of robbery, § 569.020, attempted robbery, §§ 564.011 and 569.020, and kidnapping, § 565.110, two counts of attempted forcible sodomy, §§ 564.011 and 566.060, and four counts of armed criminal action, § 571.015. The trial court sentenced him to seventy-eight years’ imprisonment.
Nelson argues two points on appeal. First, he contends that the trial court’s submission of both attempted sodomy counts to the jury constituted double jeopardy. Second, he challenges the sufficiency of the evidence to support his kidnapping conviction.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).